DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Because applicant has amended claim 1 and canceled claim 21, the 35 USC 112(a) rejections as provided in the 6/29/2021 Non-Final Action are hereby withdrawn.
Status of Claims: Claims 1-7, 11-14, and 22-30 are pending. Claims 8-10 and 15-21 are canceled. Claims 22-30 are newly submitted. Claims 1-7, 11-14, and 22-30 are subject to examination on the merits.

Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive. Applicant asserts the prior art of record fails to teach limitations of the claims as amended (see remarks at 8). Because those limitations are introduced through amendments, they are addressed in the art rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 27 recites “determining a cleaning mode from the model number,” which is not supported by the specification. Para. 0065 of the specification states:
Referring still to FIG. 9, the exemplary method (200) additionally includes at (208) determining information about the gas turbine engine, and at (210) determining a plurality of wash schedules based at least in part on the determined information about the gas turbine engine at (208). In at least certain exemplary aspects, each wash schedule corresponds to a respective wash line and spray nozzle of the wash system. Additionally, in certain embodiments, the information determined about the gas turbine engine at (208) may include a model number of the gas turbine engine. Accordingly such information may relate to the wash system a number and location of borescope holes, and/or recommended washing operations. Additionally, or alternatively, the information determined about the gas turbine engine at (208) may include a cleaning mode for the wash system. For example, the information may relate a length of time between 
Although the specification discloses determining “model number” and determining “cleaning mode,” the relationship between the two is not disclosed. Indeed, para. 0065 explicitly discloses that model number is related to “recommended washing operations,” which appears to be different from “cleaning mode” (especially given that the sentence discussing “cleaning mode” starts with the phrase “additionally, or alternatively”). In sum, the specification fails to disclose that cleaning mode is determined from the model number.
Claim 28 is rejected because it depends on claim 27.

Claims 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “obtaining a location of the plurality of borescope holes” at line 3. It’s unclear if “location” refers to the location of a single borescope hole or refers to the location of several borescope holes in a collective sense. For contrast, claim 23 recites “a location of a borescope hole of the plurality of borescope holes.” For examination purpose, “location” in claim 24 can be interpreted either way.
Claim 26 recites “at least one of a location and number of the plurality of borescope holes” at line 3-4. It’s unclear if “location” refers to the location of a single borescope hole or refers to the location of several borescope holes in a collective sense. For contrast, claim 23 of a borescope hole of the plurality of borescope holes.” For examination purpose, “location” in claim 26 can be interpreted either way.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 12-13, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over MOEN (WIPO publication WO2007102738), in view of DORSHIMER (US PGPUB 20140260308).
Regarding claim 1, MOEN teaches a method (page 3 line 9-14) for washing a turbine engine (cleaning compressor blades or turbine blades, page 3 line 9-14) of a gas turbine engine (gas turbine, page 1 line 17), the turbine engine (gas turbine) comprising a compressor section (page 3 line 9-14) and a turbine section (page 3 line 9-14). It’s reasonably expected that MOEN’s 
MOEN teaches the turbine engine (gas turbine) defines a plurality of borescope holes (plurality of inspection windows 12 to allow borescope to be inserted, page 5 line 7-11, figs. 1-2) located within the compressor section (page 3 line 9-14, apertures in the compressor casing; see also page 5 line 7-11, figs. 1-2) and the turbine section (page 3 line 9-14, apertures in the turbine casing).
MOEN’s method comprises:
positioning a plurality of spray nozzles (positioning nozzle tubes 14 comprising nozzles 16, figs. 1-2, page 5 line 12-17, claim 1) of a wash system (cleaning aggregate 28, fig. 1, page 5 line 23-26) into or through the plurality of borescope holes (into or through a plurality of inspection windows 12, figs. 1-2, page 5 line 12-17) defined by the turbine engine (gas turbine), each of the plurality of spray nozzles (nozzle tube 14 comprising nozzle 16) fluidly connected to a respective one of a plurality of wash lines (see figs. 1-2; see also annotated fig. 1 below) of the wash system (cleaning aggregate 28); and
providing a pressurized flow of wash liquid (spraying detergent or water under pressure, figs. 1-2, page 3 line 9-16, page. 7 line 9-18, claim 1;) through the plurality of wash lines (see annotated fig. 1 below), through the plurality of spray nozzles (nozzle tubes 14 comprising nozzles 16), and into the turbine engine (compressor blades or turbine blades) to wash the turbine engine (as explained above), 
wherein the positioning the plurality of spray nozzles (as explained above) comprises: fluidly connecting an inlet nozzle assembly (one of nozzles 16) to at least one of the plurality of 

    PNG
    media_image1.png
    278
    500
    media_image1.png
    Greyscale

Although MOEN does not explicitly teach “determining information about the plurality of borescope holes of the turbine engine,” such step if not clearly envisaged than it still would be obvious to perform within the teaching of MOEN. That’s because in order to position the spray nozzles into or through the borescope holes (as explained above), an operator performing the method would necessarily/obviously know where the borescope holes are located and which borescope holes to position the nozzles into/through (see MOEN at fig. 1, illustrating the position and number of borescope holes).
MOEN also does not explicitly teach:
“wherein the turbine engine further comprises a substantially tubular outer casing that defines an annular inlet, an outer nacelle that at least partially circumferentially surrounds the turbine engine, wherein a portion of the outer nacelle extends over an outer portion of the turbine engine to define a bypass airflow passage therebetween”;
extending at least one wash line “from an aft end of the turbine engine through the bypass airflow passage”;
“extending at least one of the plurality of wash lines from the aft end of the turbine engine to the annular inlet for the inlet nozzle assembly, such that each of the respective plurality of borescope holes and the inlet nozzle assembly simultaneously has at least one of the plurality of wash lines therethrough.”
DORSHIMER teaches cleaning a gas turbine engine, just like the present application; thus DORSHIMER is analogous. DORSHIMER teaches cleaning a conventional gas turbine engine 12 that comprises a substantially tubular outer casing (splitter 18) that defines an annular inlet (core inlet 23 of engine core 22), an outer nacelle (case 13) that at least partially circumferentially surrounds at the turbine engine (see figs. 1A & 2A), wherein a portion of the outer nacelle (case 13) extends over an outer portion of the turbine engine (see figs. 1A & 2A) to define a bypass airflow passage therebetween (bypass duct 14).
DORSHIMER also teaches a washing apparatus comprising a plurality of wash lines and a plurality of nozzles (plurality of manifolds 10 or 40, para. 0035-56, figs. 4A-4C, each manifold connected to nozzles, figs. 1-2). Moreover, DORSHIMER teaches extending at least one of the plurality of wash lines from an aft end of the turbine engine through the bypass airflow passage (extending manifold 10 or 40 through bypass duct 14, see figs. 1A, 2A, 3, 4A), and extending at least one of the plurality of wash lines from the aft end of the turbine engine to the annular inlet (extending manifold 10 or 40, which is rear mounted, to inlet 23 of engine core 22, para. 0019, 0021-22, 0025) for the inlet nozzle assembly (manifold 10 or 40 is connected to nozzles 34, 36, 38, figs. 1-2).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to apply MOEN’s cleaning method to clean a turbine engine comprising a substantially tubular outer casing that defines an annular inlet, an outer nacelle that at least partially circumferentially surrounds the turbine engine, wherein a portion of the outer nacelle extends over an outer portion of the turbine engine to define a bypass airflow See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Applying MOEN’s cleaning method to a turbine engine having a substantially tubular outer casing and an outer nacelle would yield the predictable result of cleaning the engine.
Also it would’ve been obvious to further modify MOEN’s cleaning method to incorporate extending at least one of the plurality of wash lines from an aft end of the turbine engine through the bypass airflow passage, and extending at least one of the plurality of wash lines from the aft end of the turbine engine to the annular inlet for the inlet nozzle assembly (see DORSHIMER), with reasonable expectation of cleaning the turbine engine. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR
Regarding claim 2, the combination of MOEN and DORSHIMER teaches the method of claim 1. MOEN teaches wherein positioning the plurality of spray nozzles (as explained above) further comprises positioning one or more of the plurality of spray nozzles (inserting nozzle tubes 14 comprising nozzles 16) into or through a respective one or more of the plurality of borescope holes (inspection windows 12) defined by the turbine engine (as explained above) in the compressor section (page 3 line 9-14; see also page 5 line 7-11, figs. 1-2). MOEN also teaches cleaning the turbine section in the same or similar manner (see page 3 line 9-14). In other words, one or more spray nozzles would be positioned into or through one or more respective borescope holes in the turbine section.
Although MOEN does not explicitly teach the compressor section and the turbine section simultaneously have at least one of the plurality of spray nozzles positioned therein, it still would’ve been obvious to modify the combination of MOEN and DORSHIMER to incorporate cleaning the compressor section and the turbine section simultaneously (by positioning at least one spray nozzle in each section). As explained above, MOEN already teaches cleaning the compressor section and cleaning the turbine section, as well as inserting spray nozzles into borescope holes to clean different areas of the engine. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR
Regarding claim 12, the combination of MOEN and DORSHIMER teaches the method of claim 1. MOEN teaches wherein providing the pressurized flow of wash liquid through the plurality of wash lines (as explained above) comprises: providing the pressurized flow of wash liquid (as explained above) from a pump (feed pump 26, page 5 line 23-26, fig. 1), through a nozzle distribution assembly (see annotated fig. 1 above), and to the plurality of wash lines (see annotated fig. 1 above). Moreover, MOEN teaches wherein the nozzle distribution assembly (see annotated fig. 1 above) comprises a plurality of valves (valves 24, fig. 1), and wherein each of the plurality of valves (valves 24, fig. 1) fluidly connects one of the plurality of wash lines (see annotated fig. 1 above) to the pump (feed pump 26).
Regarding claim 13, the combination of MOEN and DORSHIMER teaches the method of claim 12. MOEN teaches wherein the plurality of valves (valves 24) of the nozzle distribution assembly (see annotated fig. 1 above) comprises a first valve (one of the valves 24) and a second valve (another of the valves 24). MOEN also teaches wherein the first valve (one of the valves 24) fluidly connects a first wash line (one of the wash lines, see annotated fig. 1 above) to the pump (feed pump 26), wherein the second valve (another of the valves 24) fluidly connects a second wash line (another of the wash lines, see annotated fig. 1 above) to the pump (feed pump 26). Moreover, MOEN teaches wherein providing the pressurized flow of wash liquid (as explained above) through the plurality of wash lines (as explained above) further comprises: controlling the first valve independently of the second valve (see page 7 lines 9-14, opening the valves one after the other).
Regarding claim 22, the combination of MOEN and DORSHIMER teaches the method of claim 1. As explained above, the combination teaches “determining information about the plurality of borescope holes of the turbine engine,” because in order to position the spray nozzles 
Regarding claim 23, the combination of MOEN and DORSHIMER teaches the method of claim 1. As explained above, the combination teaches “determining information about the plurality of borescope holes of the turbine engine,” because in order to position the spray nozzles into or through the borescope holes, an operator performing the method would necessarily or at least obviously know where the borescope holes are located and which borescope holes to position the nozzles into/through. Such information would include a location of a borescope hole of the plurality of borescope holes (see MOEN at fig. 1, illustrating the position and number of borescope holes).
Regarding claim 24, the combination of MOEN and DORSHIMER teaches the method of claim 1. As explained above, the combination teaches “determining information about the plurality of borescope holes of the turbine engine,” because in order to position the spray nozzles into or through the borescope holes, an operator performing the method would necessarily or at least obviously know where the borescope holes are located and which borescope holes to position the nozzles into/through. Such information would include a number of the plurality of borescope holes and a location of the plurality of borescope holes (see MOEN at fig. 1, illustrating the position and number of borescope holes).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of MOEN and DORSHIMER (as applied to claim 1), in further view of DUDECK (US PGPUB 20130199040).
Regarding claim 3, the combination of MOEN and DORSHIMER teaches the method of claim 1. As explained above, the combination teaches wherein positioning the plurality of spray nozzles further comprises positioning one or more of the plurality of spray nozzles into or through a respective one or more of the plurality of borescope holes defined by the turbine engine.
The combination does not explicitly teach positioning nozzle(s) into or through borescope hole(s) in the combustion section.
DUDECK teaches cleaning a gas turbine engine, just like the present application; thus DUDECK is analogous. DUDECK teaches that borescope holes are also located in the combustion section (see para. 0020, 0031-33, fig. 10; section F in fig. 3 is the combustion section), and DUDECK teaches inserting a nozzle (nozzle 14 of device 10, figs. 5-6, para. 0054-55; claim 1) into the combustion section (into combustion chamber 21, see fig. 10).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of MOEN and DORSHIMER to incorporate inserting nozzle(s) into or through borescope hole(s) in the combustion section (see DUDECK), with reasonable expectation of cleaning the combustion section. Both MOEN and DUDECK teach inserting nozzles into borescope holes in various sections of a gas turbine engine to clean the engine. It’s well-known in the turbine-cleaning art to insert a nozzle into the engine’s combustion section; one skilled  in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have See KSR, 550 U.S. at 415-421; MPEP §§ 2143, A. and 2143.02.

Claims 4-7, 11, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of MOEN and DORSHIMER (as applied to claim 1), in further view of BATTAGLIOLI (US PGPUB 20130074879).
Regarding claim 4, the combination of MOEN and DORSHIMER teaches the method of claim 1. The combination teaches wherein positioning the plurality of spray nozzles (as explained above) further comprises: positioning a first spray nozzle (one of the nozzle tubes 14, MOEN at figs. 1-2) into or through a first borescope hole (into one of the inspection windows 12, MOEN at figs. 1-2) and positioning a second spray nozzle (another of the nozzle tubes 14, MOEN at figs. 1-2) into or through a second borescope hole (another of the inspection windows 12, MOEN at figs. 1-2). Because the plurality of spray nozzles comprise a first spray nozzle and a second spray nozzle, the combination also teaches wherein providing the pressurized flow of wash liquid through the plurality of wash lines (as explained above) comprises providing wash liquid to and through the first spray nozzle (one of the nozzle tubes 14), and providing wash liquid to and through the second spray nozzle (another of the nozzle tubes 14).
The combination does not explicitly teach: 
wash liquid is provided to and through the first spray nozzle “according to a first spray schedule”; 
wash liquid is provided to and through the second spray nozzle “according to a second spray schedule”; 
“wherein the first spray schedule is different from the second spray schedule.”
BATTAGLIOLI teaches cleaning a gas turbine engine, just like the present application; thus BATTAGLIOLI is analogous. BATTAGLIOLI teaches a plurality of spray nozzles (nozzle 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of MOEN and DORSHIMER to incorporate providing wash liquid to and through the first spray nozzle according to a first spray schedule, and providing wash liquid to and through the second spray nozzle according to a second spray schedule, wherein the first spray schedule is different from the second spray schedule (see BATTAGLIOLI), with reasonable expectation of enhancing cleaning. As BATTAGLIOLI explains, varying these parameters at each line/nozzle can achieve a variety of sequencing operations (para. 0083-84), i.e., cleaning can be tailored. Thus, a person having ordinary skill in the art would’ve been motivated to incorporate different spray schedules at different spray nozzles. Moreover, it’s well-known in the art to have different spray schedules at different spray nozzles; one skilled  in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have See KSR, 550 U.S. at 415-421; MPEP §§ 2143, A. and 2143.02.
Regarding claim 5, the combination of MOEN, DORSHIMER, and BATTAGLIOLI teaches the method of claim 4. MOEN teaches wherein the first borescope hole (see figs. 1-2, leftmost inspection window 12) is defined by the turbine engine at a location forward (see fig. 1, the front of the turbine engine is on the left side of the figure) of the second borescope hole (see figs. 1-2, another inspection window located to the right).
Regarding claim 6, the combination of MOEN, DORSHIMER, and BATTAGLIOLI teaches the method of claim 4. As explained above, the combination teaches different nozzles having different spray schedules—i.e., first spray schedule at first spray nozzle, and second spray schedule at second spray nozzle. Moreover, BATTAGLIOLI teaches that a spray schedule comprises parameters such as: a temperature of the wash liquid, a pressure of the wash liquid, and a spray duration (para. 0083). Thus, BATTAGLIOLI teaches: wherein the first spray schedule includes one or more of a temperature of the wash liquid, a pressure of the wash liquid, and a spray duration, and wherein the second spray schedule also includes one or more of a temperature of the wash liquid, a pressure of the wash liquid, and a spray duration. 
Regarding claim 7, the combination of MOEN, DORSHIMER, and BATTAGLIOLI teaches the method of claim 4. As explained above, it would’ve been obvious to modify the combination to incorporate cleaning the compressor section and the turbine section simultaneously (by positioning at least one spray nozzle in each section), with reasonable expectation of cleaning both sections. Thus, a borescope hole in the compressor section through which a spray nozzle is inserted would correspond to “first borescope hole,” and a borescope 
Regarding claim 29, the combination of MOEN and DORSHIMER teaches the method of claim 1.
The combination does not explicitly teach: “determining a plurality of wash schedules based at least in part on the information determined about the plurality of borescope holes of the turbine engine, wherein each wash schedule corresponds to one of the plurality of wash lines and one of the plurality of spray nozzles.”
BATTAGLIOLI teaches a plurality of spray nozzles (nozzle sets 130, fig. 1, para. 0054) connected to a plurality of wash lines (delivery lines 120, fig. 1, para. 0054), and providing pressurized flow of wash liquid (para. 0056) to and through the plurality of spray nozzles and the plurality of wash lines (para. 0056-58, fig. 1). BATTAGLIOLI teaches that different nozzles can perform cleaning at different parameters (para. 0083-84)—such as different temperature, pressure, duration (para. 0083); this corresponds to “a plurality of wash schedules”. Thus, BATTAGLIOLI teaches each wash schedule corresponds to one of the plurality of wash lines and one of the plurality of spray nozzles and providing pressurized flow of wash liquid through the plurality of wash lines according to the plurality of wash schedules, wherein providing the pressurized flow of wash liquid through the plurality of wash lines comprises providing the pressurized flow of wash liquid through the plurality of wash lines according to the plurality of wash schedules.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of MOEN and DORSHIMER to incorporate a plurality of wash schedules, wherein each wash schedule corresponds to one 
In the resulting combination, because the plurality of spray nozzles are positioned into/through the plurality of borescope holes (as explained above), each borescope hole has its own position (which is already determined, as explained above), and each spray nozzle has its own wash schedule (as explained above), then the plurality of wash schedules are determined based at least in part on the location of the plurality of borescope holes (which is already determined, as explained above).
Regarding claim 30, the combination of MOEN, DORSHIMER, and BATTAGLIOLI teaches the method of claim 29. As explained above, the combination teaches wherein providing the pressurized flow of wash liquid through the plurality of wash lines comprises providing the pressurized flow of wash liquid through the plurality of wash lines according to the plurality of wash schedules.
Regarding claim 11, the combination of MOEN, DORSHIMER, and BATTAGLIOLI teaches the method of claim 30. The combination teaches each of the plurality of wash schedules comprises one or more of a temperature of the wash liquid, a pressure of the wash liquid, and a spray duration (see BATTAGLIOLI, as explained above).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of MOEN and DORSHIMER (as applied to claim 13), and in further view of SCIPIO (US PGPUB 20130330172).
Regarding claim 14, the combination of MOEN and DORSHIMER teaches the method of claim 13.
The combination does not explicitly teach:
wherein the nozzle distribution assembly further comprises a first flow meter in fluid communication with the first wash line and a second flow meter in fluid communication with the second wash line, 
the method further comprising:
receiving information indicative of a flowrate of wash liquid through the first wash line from the first flow meter and information indicative of a flowrate of wash liquid through the second wash line from the second flow meter; and
operating the first valve based at least in part on the information received from the first flow meter and the second valve based at least in part on the information received from the second flow meter.
SCIPIO teaches cleaning a gas turbine engine (para. 0005, fig. 4), just like the present application; thus SCIPIO is analogous. SCIPIO teaches a nozzle distribution assembly (see fig. 4) comprising a plurality of wash lines (branches 176, 178, 186, and 188, figs. 3-4, para. 0022), each wash line supplying wash liquid (cleaning mixture, para. 0022) to different sections of the gas turbine engine (para. 0022). SCIPIO teaches that each wash line (branches 176, 178, 186, and 188) has a corresponding flow meter (flow sensors 234, 236, 238, and 240, respectively), such that a first flow meter (e.g., flow sensor 234) is in fluid communication (see fig. 4) with the first wash line (e.g., branch 176), and a second flow meter (e.g., flow sensor 238) is in fluid communication (see fig. 4) with the second wash line (e.g., branch 186).
Moreover, SCIPIO teaches:

operating (open, close, or regulate the position of valves, para. 0024) the first valve (e.g., valve 174, para. 0024) based at least in part on the information received (see para. 0024, control system 190 communicates with flow sensors and valves) from the first flow meter (e.g., flow sensor 234) and the second valve (e.g., valve 184, para. 0024) based at least in part on the information received (as explained above) from the second flow meter (e.g., flow sensor 238).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of MOEN and DORSHIMER to incorporate first and second flow meters in fluid communication with first and second wash lines, receiving information indicative of flow rate of wash liquid from those flow meters and operating the first and second valves based at least in part on information received from those flow meters (see SCIPIO), with reasonable expectation of monitoring the cleaning operations and achieving desired cleaning, for several reasons. First, it’s well-known in the turbine-cleaning art to use flow sensors in wash lines to monitor flow rates, and incorporating those sensors would achieve the predictable result of monitoring flow rates, as those sensor would perform the same monitoring function. Second, as SCIPIO explains, the control system receives data from sensors (e.g., flow rate data from flow sensors) to open, close, or regulate valves to accomplish operations of the washing system (para. 0024)—in other words, to achieve the desired cleaning. .

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of MOEN and DORSHIMER (as applied to claim 1), in further view of SHAHBUDIN (US PGPUB 20200256208).
Regarding claim 25, the combination of MOEN and DORSHIMER teaches the method of claim 1. As explained above, the combination teaches “determining information about the plurality of borescope holes of the turbine engine,” because in order to position the spray nozzles into or through the borescope holes, an operator performing the method would necessarily ot at least obviously know where the borescope holes are located and which borescope holes to position the nozzles into/through.
The combination does not explicitly teach: “determining a model number of the gas turbine engine” and that the information about the plurality of borescope holes is determined “from the model number.”
SHAHBUDIN teaches cleaning a gas turbine, just like the present application; thus SHAHBUDIN is analogous. SHAHBUDIN teaches that a number of borescope ports is related to the engine’s model and maker (see para. 0027). Given this relationship, a person having ordinary skill in the art would understand that a number of the borescope holes can be readily determined from the model (which is conventionally expressed as a model number. For example: Pratt & Whitney PW1000, PW4000, PW6000; Rolls-Royce Trent 500, Trent 700, Trent 800).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of MOEN and DORSHIMER See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
Regarding claim 26, the combination of MOEN and DORSHIMER teaches the method of claim 1. As explained above, the combination teaches “determining information about the plurality of borescope holes of the turbine engine,” because in order to position the spray nozzles into or through the borescope holes, an operator performing the method would necessarily or obviously know where the borescope holes are located and which borescope holes to position the nozzles into/through. As explained above, such information would include a location and number of the plurality of borescope holes (see also MOEN at fig. 1, illustrating the position and number of borescope holes).
The combination does not explicitly teach: “determining a model number of the gas turbine engine” and that the information about the plurality of borescope holes is determined “from the model number.”
As explained above, SHAHBUDIN teaches that a number of borescope ports is related to the engine’s model and maker (see para. 0027), and given this relationship, a person having ordinary skill in the art would understand that a number of the borescope holes can be readily .

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of MOEN and DORSHIMER (as applied to claim 1), in further view of STONE (US PGPUB 20110108062).
Regarding claim 27, the combination of MOEN and DORSHIMER teaches the method of claim 1.
The combination does not explicitly teach: “determining a model number of the gas turbine engine and determining a cleaning mode from the model number.”
STONE
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of MOEN and DORSHIMER to incorporate determining a model number of the gas turbine engine and determining a cleaning mode from the model number (see STONE), with reasonable expectation of determining a wash interval to wash the gas turbine engine. As explained above, wash interval can be calculated for a specific gas turbine engine model, and given this relationship between wash interval and engine model, the wash interval can be determined from the model number. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
Regarding claim 28, the combination of MOEN, DORSHIMER, and STONE teaches the method of claim 27. As explained above, the combination teaches determining a wash interval, which corresponds to “a length of time between cleanings.” Thus, the combination teaches wherein determining the cleaning mode includes determining a length of time between cleanings.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including:
US Patent 6073637 to HAYWARD
US PGPUB 20160160679 to GRIFFITHS (optimizing cleaning based on information determined about the gas turbine engine; the information can include recommended washing operation).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714